FILED
                           NOT FOR PUBLICATION                               NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-57049

              Plaintiff - Appellee,              D.C. No. 2:10-cv-07654-RSWL-
                                                 MAN
  v.

JAMES P. RAGAN, aka J. Patrick Ragan,            MEMORANDUM*
aka James Patrick Ragan, Jr., aka Patrick
Ragan,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Central District of California
                Ronald S.W. Lew, Senior District Judge, Presiding

            Argued November 5, 2013; Resubmitted November 21, 2013
                             Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Defendant James P. Ragan appeals the district court’s grant of summary

judgment to Plaintiff United States of America in this action to enforce a

promissory note obligating Defendant to repay his consolidated student loan. 20

U.S.C. § 1080(b). Reviewing de novo the grant of summary judgment and for


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
abuse of discretion the evidentiary rulings, Kaiser Found. Health Plan, Inc. v.

Abbott Labs., Inc., 552 F.3d 1033, 1042 (9th Cir. 2009), we reverse and remand.

        1. The district court did not abuse its discretion in holding that the

promissory note and the certificate of indebtedness are admissible under Federal

Rule of Evidence 803.

        2. The district court correctly rejected all of Defendant’s arguments not

concerning the amount of the note. Even viewing the evidence in the light most

favorable to Defendant, Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013),

there are no genuine issues of material fact concerning, for example, whether

Defendant signed the note, whether he assumed a federal obligation, and whether

the certificate of indebtedness referred to the same obligation as the promissory

note.

        3. The district court erroneously rejected Defendant’s argument concerning

the amount of the note. The certificate of indebtedness states that the principal

amount of the loan was $23,109. But, compared to the promissory note, the

certificate contains discrepancies in the date and the interest rate. Although

perhaps not the most reasonable interpretation, a jury reasonably could conclude

that the author of the certificate also erred in recording the amount.

        REVERSED and REMANDED. The parties shall bear their own costs on

appeal.

                                            2